DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24, 2021.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (JP 2001-107196 A, machine translation), hereinafter Hirata (originally of record in the Restriction Requirement dated March 29, 2021), as evidenced by Norio et al. (JP 08-041595 A machine translation), hereinafter Norio, (originally of record in the IDS dated June 25, 2020).   

Regarding claims 6-13, Hirata teaches an austenitic steel (Pg. 5 [4]) for use in high-temperature equipment ([0001]; i.e. heat resistant) with a composition by mass as shown in the following table: 
Element
Claim 6 (mass%) 
Claims 7-13 (mass%)
Hirata Pg. 5 [5] (mass%*)
Hirata rationale to optimize
C
0.03-0.12

≤ 0.08
Pg. 3 [6]; Sufficient to stabilize austenite phase as a matrix, limited to avoid deterioration of corrosion resistance and decrease in strength
Si
0.02-1.00

≤ 2
Pg. 3 [7]; Sufficient to provide deoxidizing, limited to provide reheat crack resistance
Mn
0.10-2.00

≤ 3
Pg. 3 [7]; Sufficient to stabilize austenite phase as a matrix and deoxidize, limited to avoid embrittlement
Cr
20 ≤ Cr < 28.0

15-30
Pg. 3 [10]; Sufficient to ensure oxidation and corrosion resistance, limited to avoid degrading workability
Ni
35.0 <  Ni ≤ 50.0

4-75
Pg. 3 [9]; Sufficient to stabilize austenite phase as a matrix and ensure corrosion resistance, limited to avoid weld cracking and optimize cost
W
4.0-10.0

0-20% total
Pg. 4 [3]; added to improve corrosion resistance, limited 

< 0.5



Ti
.01-0.3

0.1-5 in total between Ti, Nb, Zr and Ta
Pg. 3 [11]; Sufficient to improve bonding strength of grain boundaries, limited to avoid coarsening of carbides, deterioration of toughness and workability
Nb
.01-1.00



Zr
≤ 0.1000
0.0005-0.1000


Al
0.0005-0.0400

≤ 0.5
Pg. 3 [12]; Sufficient to deoxidize, limited to avoid reducing workability
B
0.0005-0.0100

≤ 0.01
Pg. 4 [6]; added to improve strength of grain boundaries, limited to avoid solidification cracking during welding
Ca
≤ 0.0500
0.0005-0.0500
≤ 0.01
Pg. 4 [7], sufficient to improve reheat cracking, limited to avoid degradation in cleanliness and increase in inclusions
REM
≤ 0.2000
At least one of, each from 0.0005-0.2000
≤ 0.01
Pg. 4[9]; sufficient to reduce reheat cracking sensitivity, limited to avoid increasing inclusions, impairing cleanliness and degradation of corrosion resistance
Hf
≤ 0.2000

None listed

Pd
≤ 0.2000

None listed

P
≤ 0.040

≤ 0.02
Pg. 3 [8]; limited to avoid lowering the melting point; present at a degree to optimize cost
S
≤ 0.010

≤ 0.02
Pg. 3 [8]; limited to avoid lowering the melting point; present at a degree to optimize cost
N
≤ 0.020

≤ 0.1
Pg. 3 [13]; Sufficient to secure strength, limited to avoid embrittlement
O
≤ 0.0050

≤ 0.1
Pg. 4 [1]; limited to avoid embrittlement
Co
≤ 0.80

≤ 5
Pg. 4 [4]; added to stabilize austenite phase and improve corrosion resistance, limited to optimize cost

≤ 0.50

≤ 8
Pg. 4 [2], sufficient to improve corrosion resistance, limited to avoid solidification cracking
Fe & impurities
balance

balance
Balance, not optimized

* In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
	
	Hirata does not specifically teach an Fe-Cr-Ni-W film on a surface of the base metal, the Fe-Cr-Ni-W film containing, as oxides, Fe: 15.0-35.0 at%, Cr: 15.0-35.0 at%, Ni: 10.0-45.0 at% and W: 0.5-16.5 at%.
	It would have been obvious to one of ordinary skill in the art before the effective filing date, that over time, the surface of steel (including that taught by Hirata) develops an oxide layer comprising the metals within the steel itself, due to the nature of steel in an oxygen environment.  This is further evidenced by Nori, in the similar field of endeavor, steel alloy for use at high temperatures ([overview]) with an austenite phase ([0013]) teaches this oxidation of Fe and other metals when the steel is in contact with the environment ([0017]).  As Hirata teaches a substantially identical austenitic heat resistant alloy as that which applicant claims and discloses as having the oxide coating of the described composition, one would reasonably expect the steel of Hirata to possess the claimed oxide coating that overlaps with the claimed atomic range percentages, absent an objective showing.  See MPEP 2112. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784